DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 January 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  
Claim 1, line 5 uses the acronym NL before defining the acronym. 
Claim 8, line 6 uses the acronym NL before defining the acronym. 
Claim 15, line 4 uses the acronym NL before defining the acronym. 
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: item 700 (Fig 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  Claim 15 is directed towards a computer readable medium.  Paragraph [0071] states that the computer readable medium can be any type of medium. Therefore, when the term is interpreted by one of ordinary skill in the art, the term can be construed to cover non-statutory embodiments which improperly include network transmission lines (interpreted as wired and wireless transmission), wireless transmission media, signals propagating through space, radio waves, infrared signals, etc.  It is noted that paragraph [0076] of the published specification limits the term computer readable storage medium to statutory mediums.  Therefore, it is suggested that the Applicant amend the claim to state computer readable storage medium.  Dependent claims 16-20 are rejected on the same grounds.
See, e.g., In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)(slip. op. at 18) “A transitory, propagating signal like Nuitjen's is not a process, machine, manufacture, or composition of matter.' … Thus, such a signal cannot be patentable subject matter.”
Therefore, the claimed subject matter fails to fall within one of the four statutory classes.
According to MPEP 2106:    
The claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se.

To allow for compact prosecution, the examiner will apply prior art to these claims as best understood, with the assumption that applicant will amend to overcome the stated 101 rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2016/0196313 to Allen et al (hereafter Allen).

Referring to claim 1, Allen discloses a computer-implemented method for supplementing insights from data in a question/answer system comprising: 
receiving, at a hardware processor, via a user input interface, a question in a natural language format (see [0014]; Fig 1; and Fig 2 – A question is received from an originating user.); 
identifying, using the hardware processor, entities in said received NL question (see [0014]; [0055]; and Figs 1 and 2 – The question is analyzed using Natural Language Processing mechanisms to extract features of the question.); 
initiating, a query processor to conduct a first search of a data resource to obtain an answer to said received NL question (see [0055] – uses the extracted features to formulate queries and then applies those queries to the corpus of data.); 
generating, using the hardware processor, multiple candidate expanded questions based on said identified entities and said obtained answer (see [0015]; [0018]-[0021]; and Figs 1 and 2 – Identifying similar questions and generating additional queries.); 
conducting, using the query processor, a second search at the resource to obtain corresponding answers to said multiple candidate questions (see [0015]; [0020]; and [0021] – Supplemental queries are applied against a corpus based on the selected terms/phrases from the previously submitted successful questions which also align with the personality traits of the originating user.); 
selecting, using the hardware processor, a sub-set of candidate questions and corresponding answers from among said candidate expanded questions based upon one or more criteria (see [0020]; [0021]; and Figs 1 and 2 – Similar questions of the connected users may be selected only from those contexts that are the same as the contexts with which the original question is associated through the process.); and 
presenting to said user, via said user interface, additional personal insight data related to said answer of said received original question based upon said selected sub-set of corresponding answers (see [0015]; [0021]; [0035]-[0037]; and Figs 1 and 2 – The result of these queries are used to augment the results of the processing of the original question.).
Referring to claim 2, Allen discloses the computer-implemented method of claim 1, wherein said identifying said entities in said received NL question comprises: conducting, using a natural language processor, a semantic analysis of the received NL question to generate a dependency tree structure relating words of said received question and associated word types, and determine said entities based on said relating words and word types (see [0014]-[0021]; and [0087] – Using Natural Language Processing to determine the context.).
Referring to claim 3, Allen discloses the computer-implemented method of claim 2, wherein said generating the multiple candidate expanded questions comprises: applying, using the hardware processor, one or more templates for building said multiple candidate questions for use in discovering additional insights from the data (Allen: see [0018]-[0020]).
Referring to claim 4, Allen discloses the computer-implemented method of claim 3, wherein said templates are based on one or more of: a trend in a pre-defined time period, a content-hierarchy, a user preference, a similarity to an identified entity [similar personality traits] (Allen: see [0018]-[0020] and [0034]).
Referring to claim 5, Allen discloses the computer-implemented method of claim 1, wherein said selecting said sub-set of candidate questions and corresponding answers comprises: ranking, using the hardware processor, said multiple candidate questions and the corresponding answers based on one or more of: a user-preference, a relevance to the received NL question, and a surprise factor, a detected anomaly, and a time series (see [0020] and [0021]).
Referring to claim 6, Allen discloses the computer-implemented method of claim 5, wherein said user preference comprises one of: a user job role, one or more historical interactions, a time of the day a type of device used to query the system, and a behavior of a cohort of users (see [0020] and [0021]).
Referring to claim 7, Allen discloses the computer-implemented method of claim 1, conducting, using said hardware processor, a semantic query optimization for efficiently forming queries that limit a number of said multiple candidate expanded questions to obtain said answers (see [0014]-[0021]; and [0087]).
Referring to claim 8, Allen discloses an advisory system comprising: 
a memory storage device (see Fig 2); and 
a hardware processor coupled to said memory storage device (see Fig 2) and configured to perform a method to: 
receive via a user input interface, a question in a natural language format (see [0014]; Fig 1; and Fig 2 – A question is received from an originating user.); 
identify entities in said received NL question (see [0014]; [0055]; and Figs 1 and 2 – The question is analyzed using Natural Language Processing mechanisms to extract features of the question.); 
initiate a query processor to conduct a first search of a data resource to obtain an answer to said received NL question (see [0055] – uses the extracted features to formulate queries and then applies those queries to the corpus of data.); 
generate multiple candidate expanded questions based on said identified entities and said obtained answer (see [0015]; [0018]-[0021]; and Figs 1 and 2 – Identifying similar questions and generating additional queries.); 
conduct, using the query processor, a second search at the resource to obtain corresponding answers to said multiple candidate questions (see [0015]; [0020]; and [0021] – Supplemental queries are applied against a corpus based on the selected terms/phrases from the previously submitted successful questions which also align with the personality traits of the originating user.); 
select a sub-set of candidate questions and corresponding answers from among said candidate expanded questions based upon one or more criteria (see [0020]; [0021]; and Figs 1 and 2 – Similar questions of the connected users may be selected only from those contexts that are the same as the contexts with which the original question is associated through the process.); and 
present to said user, via said user interface, additional personal insight data related to said answer of said received original question based upon said selected sub-set of corresponding answers (see [0015]; [0021]; [0035]-[0037]; and Figs 1 and 2 – The result of these queries are used to augment the results of the processing of the original question.).
Referring to claim 9, Allen discloses the advisory system of claim 8, wherein to identify said entities in said received NL question, said hardware processor is further configured to: conducting, using a natural language processor, a semantic analysis of the received NL question to generate a dependency tree structure relating words of said received question and associated word types, and determine said entities based on said relating words and word types (see [0014]-[0021]; and [0087] – Using Natural Language Processing to determine the context.).
Referring to claim 10, Allen discloses the advisory system of claim 9, wherein to generate the multiple candidate expanded questions, said hardware processor is further configured to: apply one or more templates for building said multiple candidate questions for use in discovering additional insights from the data (Allen: see [0018]-[0020]).
Referring to claim 11, Allen discloses the advisory system of claim 10, wherein said templates are based on one or more of: a trend in a pre-defined time period, a content-hierarchy, a user preference, a similarity to an identified entity [similar personality traits] (Allen: see [0018]-[0020] and [0034]).
Referring to claim 12, Allen discloses the advisory system of claim 8, wherein to select said sub-set of candidate questions and corresponding answers, said hardware processor is further configured to: rank said multiple candidate questions and the corresponding answers based on one or more of: a user-preference, a relevance to the received NL question, and a surprise factor, a detected anomaly, and a time series (see [0020] and [0021]).
Referring to claim 13, Allen discloses the advisory system of claim 12, wherein said user preference comprises one of: a user job role, one or more historical interactions, a time of the day a type of device used to query the system, and a behavior of a cohort of users (see [0020] and [0021]).
Referring to claim 14, Allen discloses the advisory system of claim 8, wherein said hardware processor is further configured to: conduct a semantic query optimization for efficiently forming queries that limit a number of said multiple candidate expanded questions to obtain said answers (see [0014]-[0021]; and [0087]).
Referring to claim 15, Allen discloses a computer readable medium comprising instructions that, when executed by at least one processor comprising hardware (see [0110]), configure the at least one processor to: 
receive via a user input interface, a question in a natural language format (see [0014]; Fig 1; and Fig 2 – A question is received from an originating user.); 
identify entities in said received NL question (see [0014]; [0055]; and Figs 1 and 2 – The question is analyzed using Natural Language Processing mechanisms to extract features of the question.); 
initiate a query processor to conduct a first search of a data resource to obtain an answer to said received NL question (see [0055] – uses the extracted features to formulate queries and then applies those queries to the corpus of data.); 
generate multiple candidate expanded questions based on said identified entities and said obtained answer (see [0015]; [0018]-[0021]; and Figs 1 and 2 – Identifying similar questions and generating additional queries.); 
conduct, using the query processor, a second search at the resource to obtain corresponding answers to said multiple candidate questions (see [0015]; [0020]; and [0021] – Supplemental queries are applied against a corpus based on the selected terms/phrases from the previously submitted successful questions which also align with the personality traits of the originating user.); 
select a sub-set of candidate questions and corresponding answers from among said candidate expanded questions based upon one or more criteria (see [0020]; [0021]; and Figs 1 and 2 – Similar questions of the connected users may be selected only from those contexts that are the same as the contexts with which the original question is associated through the process.); and 
present to said user, via said user interface, additional personal insight data related to said answer of said received original question based upon said selected sub-set of corresponding answers (see [0015]; [0021]; [0035]-[0037]; and Figs 1 and 2 – The result of these queries are used to augment the results of the processing of the original question.).
Referring to claim 16, Allen discloses the computer readable medium according to claim 15, wherein said instructions further comprise instructions to: conduct, using a natural language processor, a semantic analysis of the received NL question to generate a dependency tree structure relating words of said received question and associated word types, and determine said entities based on said relating words and word types (see [0014]-[0021]; and [0087] – Using Natural Language Processing to determine the context.).
Referring to claim 17, Allen discloses the computer readable medium according to claim 15, wherein to generate the multiple candidate expanded questions, said instructions further comprise instructions to: apply one or more templates for building said multiple candidate questions for use in discovering additional insights from the data (Allen: see [0018]-[0020]), said templates being based on one or more of: a trend in a pre-defined time period, a content-hierarchy, a user preference, a similarity to an identified entity [similar personality traits] (Allen: see [0018]-[0020] and [0034]).
Referring to claim 18, Allen discloses the computer readable medium according to claim 15, wherein to select said sub-set of candidate questions and corresponding answers, said instructions further comprise instructions to: rank said multiple candidate questions and the corresponding answers based on one or more of: a user-preference, a relevance to the received NL question, and a surprise factor, a detected anomaly, and a time series (see [0020] and [0021]).
Referring to claim 19, Allen discloses the computer readable medium according to claim 18, wherein said user preference comprises one of: a user job role, one or more historical interactions, a time of the day a type of device used to query the system, and a behavior of a cohort of users (see [0020] and [0021]).
Referring to claim 20, Allen discloses the computer readable medium according to claim 15, wherein said instructions further comprise instructions to: conduct a semantic query optimization for efficiently forming queries that limit a number of said multiple candidate expanded questions to obtain said answers (see [0014]-[0021]; and [0087]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167